DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, the combination of Holzer (US 4727906) in view of Roelvink et al. (EP 3141666, hereinafter “Roelvink”) as applied below is the closest art to the claimed invention, except the combination does not disclose an outlet proximate to the second base end.
Information Disclosure Statement
The information disclosure statements filed on February 25, 2022, and March 22, 2022, are acknowledged by the examiner.
The information disclosure statement filed February 1, 2022, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because documents were not attached:

    PNG
    media_image1.png
    37
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    484
    737
    media_image4.png
    Greyscale

 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 4727906) in view of Roelvink et al. (EP 3141666, hereinafter “Roelvink”).
Regarding Claim 1, Holzer discloses a faucet (figs. 1 and ann. fig. 2) comprising: a tubular base (2) having a first base end (ann. fig. 2) and a second base end (ann. fig. 2), the first base end (ann. fig. 2) being mountable to a support (ann. fig. 2), and the second base end being opposite the first base end; a tubular spout (6) having a first spout end (ann. fig. 2) and a second spout end (ann. fig. 2), the second spout end movably coupled (spout is coupled to base by connector 9) to the second base end, the spout being rotatable relative to the base about a rotation axis (ann. fig. 3) between a first position (ann. fig. 2) and a second position (27, illustrated in ann. fig, 2), wherein: the base and the spout form an L-shape (ann. fig. 2) when the spout in in the first position; and the spout is parallel with the base when the spout is in the second position (spout 6 is substantially parallel to base 2).

    PNG
    media_image5.png
    410
    518
    media_image5.png
    Greyscale

HOLIZER – ANNOTATED FIGURE 2
Holzer discloses the claimed invention, except the second position is parallel to the base.
Roelvink teaches a second position is parallel to a base.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the substantially parallel position of the spout, as disclosed by Holzer, by using a parallel position of a spout to a base, as taught by Roelvink, for the purpose of having a spout in a use position that allows the spout to be in a maximum height position which will allow the user to adjust the height of the outlet as needed by the user.
Regarding Claim 2, Holzer discloses a rotatable segment (4) positioned proximate to the first base end (ann. fig. 2) and rotatable about a longitudinal axis (rotational axis in ann. fig. 2) of the base (2), wherein rotation of the rotatable segment controls a temperature of a flow of fluid (col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6) discharged from the faucet (1).
Regarding Claim 3, Holzer discloses the spout (6) further comprises an outlet (ann. fig. 2) proximate to the first spout end (ann. fig. 2).
Regarding Claim 5, Holzer discloses the spout (6) is slidable relative to the base (2).
Regarding Claim 6, Holzer discloses the spout (6) is radially slidable relative to the rotation axis (ann. fig. 2.
Regarding Claim 7, Holzer discloses a faucet  (fig. 1 and ann. fig. 2) comprising: a cylindrically shaped base (2) having a first base end (ann. fig. 2)and a second base end (ann. fig. 2), the first base end being mountable to a support (ann. fig. 2), and the second base end being opposite the first base end; a cylindrically shaped spout (6) having a first spout end (ann. fig. 2) and a second spout end (ann. fig. 2), the first spout end having an outlet (ann. fig. 2) for dispensing water, and the second spout end movably coupled  (spout is coupled to base by connector 9) to the second base end, the spout being movable between a first position (ann. fig. 2) and a second position (27, illustrated in ann. fig, 2) relative to the base, wherein: in response to the spout being moved relative to the base to the first position, a valve is opened, the valve being in fluid communication with the outlet; and in response to the spout being moved relative to the base to the second position, the valve is closed and the spout is collinear with the base (col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6).
Regarding Claim 8, Holzer discloses the base (ann. fig. 2) and the spout (ann. fig. 2) form an L-shape (ann. fig. 2) when the spout (6) is in the first position (ann. fig. 2) relative to the base (2).
Regarding Claim 9, Holzer discloses a rotatable segment (4) positioned proximate to the first base end (ann. fig. 2) and rotatable about a longitudinal axis (9) of the base (ann. fig. 2), wherein rotation of the rotatable segment controls a characteristic of the water dispensed from the spout (6) (col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6).
Regarding Claim 10, Holzer discloses the characteristic of the water is a temperature (cold supply 2 and hot supply 3 are mixed; col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6) of the water.
Regarding Claim 11, Holzer discloses the spout (6) is rotatable relative to the base (2) about a rotation axis (ann. fig. 2), the spout being rotatable clockwise and counterclockwise relative to the rotation axis (col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6).
Regarding Claim 12, Holzer discloses the rotation axis (ann. fig. 6) is positioned at a non-zero angle (90 degrees) relative to a longitudinal axis of the base (ann. fig. 2).
Regarding Claim 15, Holzer discloses the spout (6) is slidable relative to the base (2); the spout is radially slidable relative to the rotation axis (ann. fig. 2).
Regarding Claim 16, Holzer discloses a faucet (fig. 1 and ann. fig. 2) comprising: a cylindrically shaped base (2) having a first base end (ann. fig. 2) and a second base end (ann. fig. 2), the first base end being mountable to a support (ann. fig. 2), and the second base end being opposite the first base end; a cylindrically shaped spout (6) having a first spout end (ann. fig. 2) and a second spout end (ann. fig. 2), the first spout end having an outlet (ann. fig. 2) for dispensing water, and the second spout end movably coupled to the second base end, the spout being movable (rotatable about the rotation axis, ann. fig. 2) between a first position (ann. fig. 2) and a second position (ann. fig. 2) relative to the base, wherein: the base and the spout form an L-shape (ann. fig. 2) when the spout in the first position; and the spout is collinear (ann. fig. 2) with the base when the spout is in the second position.
Regarding Claim 17, Holzer discloses the spout (6) is rotatable (about rotation axis, ann. fig. 2) relative to the base (2) and the spout is rotatable between the first position (ann. fig. 2) and the second position (ann. fig. 2).
Regarding Claim 18, Holzer discloses a rotatable segment (4) positioned proximate to the first base end (ann. fig. 2) and rotatable about a longitudinal axis (9) of the base (2), wherein rotation of the rotatable segment controls a temperature of the water dispensed from the spout (6) (col. 5 lines 16-35 discloses mixing cold 2 and hot 3 supply. When the water outlet 6 is pivoted upwards, as shown by dotted lines in fig. 2. The openings 30 which let in more cold or hot water depending on the pivoted position of water outlet 6).
Regarding Claim 19, Holzer discloses the spout (6) is rotatable relative to the base (2) about a rotation axis (ann. fig. 2), the spout being rotatable  (rotatable about the rotation axis, ann. fig. 2) in both clockwise and counterclockwise relative to the rotation axis (ann. fig. 2).
Regarding Claim 20, Holzer discloses the rotation axis (ann. fig. 2) is positioned at a non-zero angle (90degrees) relative to a longitudinal axis (ann. fig. 2) of the base (2).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 4727906) in view of Roelvink et al. (EP 3141666, hereinafter “Roelvink”), as applied above, in further view of Chen (CN 20468724 U).
Regarding Claim 13, Holzer as modified above discloses the spout (6) that rotates relative to the base (2).
Holzer as modified above discloses the claimed invention, except the spout automatically rotates relative to the base in response to a detection of a sensor.
Chen teaches spout (21. Fig. 2) automatically (microprocessor) rotates (rotating mechanism 22) relative to the base (1) in response to a detection of a sensor (23( Chen discloses “As shown in figure 1 and 2 shown, this utility new type A intelligent water tap, comprising a fixing body on the washbasin tap hole 1 through base 11, main body 1 side part is connected with a water outlet pipe 2 by the rotating mechanism 22. the water outlet pipe (2) end part is provided with a water outlet of the water outlet 21, a rotating mechanism 22 is connected with controlling mechanism and can rotate through the water outlet pipe 2 water outlet pipe 2 and the main body 1 parallel to the main body 1 is an acute angle, and the rotating mechanism 22 drives the control mechanism to make the outlet 21 or water. a water outlet pipe 2 side is provided with the infrared sensor 23, the main body 1 is provided with a microprocessor, a rotating mechanism 22 is further connected with a rotating motor, and the microprocessor is respectively connected with the infrared sensor 23 and the rotating electric motor, and when the infrared sensor 23 senses the signal, the microprocessor controls the rotating motor positive rotation or reverse rotation and the rotating mechanism 22 drives the control mechanism to start.”)

    PNG
    media_image6.png
    474
    345
    media_image6.png
    Greyscale

CHEN – FIGURE 2
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the manual faucet, as disclosed by Holzer, by adding a motor, processor, and infrared sensor, as taught by Chen, for the purpose of creating an automatic faucet that can actuate at the detection of the user. This is useful when shampooing or washing.
Regarding Claim 14, Chen teaches the sensor is one of a proximity sensor (infrared sensor 23), in which the detection is presence of a user within a range of the proximity sensor, in which the detection is contact with an actuator (Chen teaches manually rotating the water outlet pipe 2 water outlet pipe 2 and the main body 1 form an acute angle, the drain outlet 21, and when the hands with foam, the infrared sensor 23 senses the hand approaching signal, thereafter rotating motor control water outlet pipe 2 to rotate so as to automatically control the water inlet 21 water or drainage. The device is extremely convenient to operate.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753